Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 0:20-CV-60252

  RHONDA B. JOHNSON,

                 Plaintiff,
  vs.

  NEWREZ, LLC d/b/a SHELLPOINT
  MORTGAGE SERVICING,
             Defendant.
 ____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, RHONDA B. JOHNSON (hereinafter “Plaintiff”), hereby files her Complaint

 against Defendant, NEWREZ, LLC d/b/a SHELLPOINT MORTGAGE SERVCING,

 (“Defendant” or “NewRez”), and alleges:

                                        INTRODUCTION

        1.      This is an action brought by a consumer for Defendant's violation of the Real Estate

 Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and their implementing

 regulations.

        2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

 agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

 periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

 RESPA, and the respective implementing regulations.

        3.      Specifically, Plaintiff seeks the remedies as provided in RESPA for the Defendant's

 failure to comply with Section 2605(k) of RESPA, Section 1024.35 and 1024.41 of Regulation X.

        4.      All conditions precedent to the filing of this action have been satisfied.
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 2 of 14



                                          JURISDICTION

        5.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

 alleges a federal claim and requires the resolution of substantial questions of federal law.

        6.      Moreover, this case is a civil action arising under the laws of the United States over

 which this Court has original jurisdiction under 28 U.S.C. § 1331.

        7.      Venue in this District is proper because Plaintiff resides in Broward County, Florida

 and this is the District where a “substantial part of the events or omissions giving rise to the claim

 occurred.” 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        8.      At all times material hereto, Defendant NewRez was and is a Pennsylvania limited

 liability company with its principal place of business at 1100 Virginia Drive, Suite 125, Fort

 Washington, PA 19034. Defendant NewRez is duly licensed to transact business in the State of

 Florida, and lists its registered agent as Corporation Service Company, 1201 Hays Street,

 Tallahassee, Florida 32301.

        9.      Defendant NewRez identifies themselves and does business as Shellpoint Mortgage

 Servicing.

        10.     At all times material hereto, Defendant NewRez is and was a loan servicer as the

 term is defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan

 obligation secured by a mortgage upon the Plaintiff’s residential property, located at 10301 North

 West 18th Place, Plantation, Florida 33322 (the “Subject Property”).

        11.     At all times material hereto, Plaintiff owned and continues to own the subject

 property, which is located in Broward County, Florida.

        12.     The Subject Property is a residential single-family home structure.
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 3 of 14



        13.     At some point in time prior to the violations alleged herein, the Defendant was hired

 to service the subject loan.

        14.     The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

 2602(1) and 12 C.F.R. § 1024.2(b) and referred to by the Defendant as account number

 ******5587.

                      BACKGROUND AND GENERAL ALLEGATIONS

        15.     On or about May 05, 2005, Plaintiff entered into a promissory note agreement with

 IMPAC FUNDING CORPORATION dba IMPAC LENDING GROUP, A CALIFORNIA

 CORPORATION (the “Note”) for what she intended to be his primary residence. The Note was

 secured by a mortgage on the subject property (the “Mortgage”) (the “Note” and the “Mortgage”

 are collectively referred to as the “Loan”).

        16.     On September 17, 2019, a loss mitigation application (“LMP”) was submitted on

 behalf of Plaintiff to Defendant NewRez. See Fax Confirmation attached hereto as Exhibit “A”.

        17.     On or about September 18, 2019, Defendant NewRez sent a notification to Plaintiff

 advising that additional documents were needed by October 18, 2019 to continue reviewing the

 LMP.

        18.     On October 17, 2019, Plaintiff submitted the requested additional documents to

 Defendant NewRez. See Fax Confirmation attached hereto as Exhibit “B”.

        19.     Pursuant to 12 C.F.R. § 1024.41(c)(2)(iv), upon Plaintiff’s submission of the

 requested additional documents, the LMP shall be considered facially complete.

        20.     Upon receipt of Plaintiff’s facially complete LMP, Defendant NewRez was also

 required to provide a written notice stating which loss mitigation options, if any, the Defendant
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 4 of 14



 would offer Plaintiff within thirty (30) days after the application was considered “complete.”

 Defendant failed to respond despite being required to do so pursuant to 12 C.F.R. § 1024.41(c)(1).

        21.     Receiving no response, Plaintiff, on November 27, 2019 sent Defendant NewRez a

 Notice Loss Mitigation Application Response Not Received (the “NOE”) in advance of litigation.

 A true and correct copy of which is attached hereto as Exhibit “C”.

        22.     To date, Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c),

 in that no written notice within thirty (30) days of receipt of a “complete loss mitigation

 application” stating which loss mitigation options, if any, will be offered to Plaintiff.

        23.     Plaintiff retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel and Jenkins

 Lorenzo, LLC (“Jenkins Lorenzo”) as co-counsel for legal representation in this action and has

 agreed to pay a reasonable attorney's fee.

                                              DAMAGES

        24.     Plaintiff has been injured and suffered actual damages by virtue of Defendant’s

 repeated violations of those legal rights and protections which Congress provided to Plaintiff and

 other consumers like her. The threshold of Defendant’s violations stem from repeated failures to

 respond to the LMP submitted for Plaintiff. Plaintiff’s injuries result in-part from the Defendant’s

 invasion of a legally protected interest that is concrete, particularized, and actual. Simply stated,

 Plaintiff’s procedural rights under RESPA were violated by not providing a response to the LMP

 despite additional notice of same via the NOE.

        25.     Plaintiff is entitled to actual damages as a result of Defendant’s failure to comply

 with Regulation X and RESPA, pursuant to 12 U.S.C. § 2605(f)(1)(A), including but not limited

 to: (1) photocopying costs and postage costs incurred in mailing Plaintiff’s NOE; and (2)

 photocopying costs, postage costs, and reasonable attorney’s fees incurred as a result of having to
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 5 of 14



 send additional correspondences due to Defendant’s failure to adequately respond to Plaintiff’s

 LMP, which includes a Notice of Error.

        26.     Plaintiff has also suffered actual damages in the form of emotional distress, anxiety,

 the constant fear of losing her property, worry, embarrassment, and anguish as a result of the

 ongoing failures of the Defendant to address the Plaintiff’s concerns relating to the loan.

        27.     Plaintiff is entitled to statutory damages, as well as the costs of this action, together

 with a reasonable attorney's fee as determined by the court and pursuant to 12 U.S.C. § 2605(f)(3).

                        COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

        28.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 27 above.

        29.     Section 6, Subsection (k) of RESPA states in relevant part:

                (k) Servicer prohibitions
                (1) In general
                        A servicer of a federally related mortgage shall not-
                        …
                (C) fail to take timely action to respond to a borrower’s requests to
                correct errors relating to allocation of payments, final balances for
                purposes of paying off the loan, or avoiding foreclosure, or other
                standard servicer’s duties;
                        …
                (E) fail to comply with any other obligation found by the [CFPB],
                by regulation, to be appropriate to carry out the consumer protection
                purposes of this chapter.

                12 U.S.C. § 2605(k)(emphasis added)

        30.     Section 1024.35 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, fn. 64 (Feb.

 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 6 of 14



 such regulations”). See also 78 Fed. Reg. at 10737, 10753 (the CFPB noting that Section 1024.35

 implements Section 6(k)(1)(C)).

        31.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1)(C),

 is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

 regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

 transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

        32.       Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c)(1) in that

 no written notice was provided to Plaintiff within thirty (30) days of receipt of a complete loss

 mitigation application stating which loss mitigation options, if any, would be offered to Plaintiff.

        33.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

 2605(k)(1)(E).

        34.       As a result of the above violations, Plaintiff is entitled to recovery for actual and

 statutory damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff RHONDA B. JOHNSON, respectfully requests that this

 Honorable Court enter an order granting judgment for the following:

        (a)       That the Defendant be required to provide a written notice and determination in

 compliance with 12 C.F.R. § 1024.41(c)(1);

        (b)       For actual damages, statutory damages, costs and reasonable attorney’s fees,

 pursuant to 12 U.S.C. § 2605(f); and

        (c)       Such other relief to which this Honorable Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff RHONDA B. JOHNSON hereby demands a trial by jury of all issues so triable.
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 7 of 14



 Dated this 5th day of February, 2020.

 Respectfully Submitted,
                                                JENKINS LORENZO, LLC
                                                Co-Counsel for Plaintiff
                                                18851 NE 29th Avenue, Ste. 700
                                                Aventura, Florida 33180
                                                Tel: (305) 456-1450

                                                By: /s/ Chase E. Jenkins, Esq.
                                                   Chase E. Jenkins, Esq.
                                                   Florida Bar No. 94261
                                                   cjenkins@jenkinslorenzo.com
                                                   Jorge “J.D.” Lorenzo, Esq.
                                                   Florida Bar No. 81702
                                                   jlorenzo@jenkinslorenzo.com

                                                    /s/ Laura Hoy Chebat
                                                   Laura Hoy Chebat, Esq.
                                                   Florida Bar No. 59025
                                                   LOAN LAWYERS, LLC
                                                   Co-Counsel for Plaintiff
                                                   3201 Griffin Road, Suite 100
                                                   Fort Lauderdale, FL 33312
                                                   Telephone: (954) 523-4357
                                                   laura@fight13.com
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 8 of 14




                           Exhibit “A”
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 9 of 14
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 10 of 14




                            Exhibit “B”
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 11 of 14
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 12 of 14




                            Exhibit “C”
      Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 13 of 14
B”H




                                                3201 Griffin Road, Suite 100
                                                Ft. Lauderdale, Florida 33312
                                                Telephone: (954) 523-HELP (4357)
                                                Facsimile: (954) 581-2786


                                                 www.Fight13.com


                                                November 27, 2019

        VIA CERTIFIED MAIL-RETURN RECEIPT

        Shellpoint Mortgage Servicing
        P.O. Box 10826
        Greenville, South Carolina. 29603-0826

           Re: NOTICE Loss Mitigation Application Response NOT RECEIVED.
               Client:       RHONDA B. JOHNSON
               Account Number:          4204
               Property Address: 10301 NW 18th Place, Plantation, FL. 33322

        Dear Sir or Madam:

               Please make sure that all correspondence regarding the above-referenced loan is
        addressed to my Fort Lauderdale office.

                On 09/17/2019 a loss mitigation application was submitted to SHELLPOINT
        MORTGAGE SERVICES on behalf of the above-referenced client. Please be advised that
        pursuant to 12 C.F.R. § 1024.41(c)(1)(ii), you were required to send a written response to the loss
        mitigation application stating your determination of which loss mitigation options, if any, you will
        offer to my client. To date, no such response letter has been received.
                As a direct result of your failure to comply with RESPA Section 12 C.F.R. §
        1024.41(c)(1)(ii) we have been forced to send you this letter via certified mail. As I am sure you
        can imagine it is critical that my client be informed what loss mitigations are available to them and
        which loss mitigations option they have been offered. As you know, my clients are eager to save
        their home and have worked hard to put together all of the documents needed for the loss mitigation
        application.
                Although not required, we will afford you a reasonable amount of time to comply with
        RESPA Section 12 C.F.R. §1024.41(c)(1)(ii). Therefore, you are being provided an additional 7
        days to comply with Regulation X before we take legal action for your failure to comply with
        §1024.41(c)(1)(ii). In the event that you still need additional time, kindly notify us in writing,
        before the expiration of the additional 7 days, providing the basis for your request for the extension
        and we may supply some additional time to provide the written response of the loss mitigation
Case 0:20-cv-60252-RS Document 1 Entered on FLSD Docket 02/05/2020 Page 14 of 14



  application in accordance with 12 C.F.R. § 1024.41(c)(1)(ii). Again this letter, which is being sent
  solely due to your failure to comply with RESPA Section 12 C.F.R. § 1024.41(c)(1)(ii), is meant
  to remind you of your obligations under Regulation X in the hopes that you will comply within
  timeframe we have provided.

          Please further note that if you continue to violate Regulation X Section 12 C.F.R. §
  1024.41(c)(1)(ii) you may be subject to legal action without further notice. In the event you
  believe that there is an agreement that my client must give you notice and opportunity to cure,
  please allow this letter to serve as the same.

         In accordance with the Rules Regulating the Florida Bar, Rule 4-4.2, I am copying your
  counsel on this correspondence.


                                        Sincerely,

                                        /s/ Laura Hoy, Esq

                                        Laura Hoy, Esq.




                                                                                     rev. 6/16
